Title: To James Madison from Richard Bland Lee, 1 February 1806
From: Lee, Richard Bland
To: Madison, James


                    
                        Dear Sir,
                        Sully Feby. 1 1806
                    
                    I have just heard that a vacancy has lately happened on the Judicial Bench of Columbia, in consequence of Chief Justice Kilty being appointed chancellor of Maryland. I have some times thought—that I was qualified to fill one of the junior seats on that Bench—and at present, the appointment thereto would prove agreeable, and might be useful to my young family whose education begins to call for particular attention; the means of which are sparingly afforded in Country situations. I therefore have taken the liberty of hinting my wish to you—and to you only it is made—under the confidence of that cordial esteem which has always governed my mind towards you.
                    I am very sensible—that many difficulties must be surmounted—and that already the appointment may be made or promised—as it rarely happens that a successor is not found for an office before the Occupant quits it. Some objections may also be made—politically and personally—as to the first—Among the virtuous of all Parties, variance of opinion will be always respected as the right of freemen, & when maintained with decency and firmness, tolerated especially by those who have obtained & enjoy an

undisputed victory: But on this point—except as to one or two measures of considerable moment I have been one of those who have been satisfied with the general conduct of the present administration: And I shall never pledge myself to an indiscriminate approbation of any administration.
                    Personally it may be objected that I never practiced law—I studied it with some attention & very unwisely suffered myself to be drawn from the practice to the vain & unprofitable pursuits of another kind. In which I wasted the most precious portion of my time. I have however for a long time acted as a county court Magistrate & in a short time feel confident of being able to qualify my self for the station I solicit.
                    This letter is written in haste & confidence—and the subject of it is committed to your delicacy & friendship so to be managed, if not to my advantage at all events not to my injury.
                    I am happy to hear that Mrs. Madison has returned recovered. I have been much confined at home—in consequence of Mrs. Lee’s indisposition who about two months ago was delivered of a son. She is now much better, & unites in sincere good wishes to yr. self Mrs. M. Mrs. P. & our other friends at yr. house with yr. obt Sert
                    
                        Richard Bland Lee
                    
                    
                        P.S. Should it be thought improper to appoint me I shall deem it a favor if Mr. Edmd. J. Lee should receive it. He has never been [illegible] in Political scenes—and in character & talents well qualified.
                    
                